Citation Nr: 1748360	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a chest wall contusion.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1999 to September 1999.  The Veteran also had periods of service in the Army Reserve both before and after active service until December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) located in Decatur, Georgia.

In June 2017, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veterans' file in the Veterans Benefits Management System (VBMS).

In August 2017, additional evidence was associated with the Veteran's file in VBMS, which was not considered by the AOJ.  Specifically, private treatment records from June and July 2017 pertaining to the Veteran's claim of residuals of a chest wall contusion were submitted in August 2016 after the July 2014 Supplemental Statement of the Case.  In an August 2017 submission associated with the additional evidence, through the representative, the Veteran waived initial AOJ consideration of the evidence added to the record since the issuance of the July 2014 Supplemental Statement of the Case.


FINDING OF FACT

The Veteran does not have, nor has he had at any time proximate to, or during the course of this appeal, a current diagnosis of chest wall contusion residuals, manifesting in chest and rib pain.



CONCLUSION OF LAW

The criteria for service connection for residuals of a chest wall contusion have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Regardless, the Board acknowledges that the Veteran was not afforded a VA examination specifically addressing the claimed residuals of a chest wall contusion; however, the Board finds that a VA examination and opinion are not necessary in order to decide the matter because there is otherwise sufficient competent medical evidence of record to decide the appeal.  Two pivotal United States Court of Appeals for Veterans Claims (Court) cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that, in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicates that those symptoms may be associated with the veteran's active military service.

In this case, because the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of a chest wall contusion residual, there is no duty to provide a VA medical examination or obtain a VA medical opinion.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim of service connection for residuals of a chest wall contusion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event, and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection for Residuals of a Chest Wall Contusion

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is not currently diagnosed with any residual of a chest wall contusion.  Because the Veteran has no diagnosed chest wall contusion residual, it necessarily follows that there is no "chronic disease" under 38 C.F.R. § 3.309(a) for which the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service would be applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.

The Veteran contends that he has had chest and rib pain since service when he was injured playing football during Reserve duty, which resulted in a chest wall contusion.  After review of the lay and medical evidence of record, the Board finds that the weight (preponderance) of the evidence is against a finding of a current chest wall contusion residual (i.e., a current disability).  

In a July 16, 2006 service treatment record (sick slip) from the Veteran's Army Reserve service, the Veteran sustained an injury that resulted in left rib pain.  This is consistent with the Veteran's repeated contention that his chest was injured during Reserve service while he was playing football.  Shortly after, on July 26, 2006, the Veteran was diagnosed with a chest wall contusion and an auxiliary contusion after complaining of left arm pit pain.  Again, in August 2006, the Veteran was diagnosed with a chest wall contusion.

Post-service, in a December 2014 VA treatment record (located in the Veteran's file in the Legacy Content Manager, formally Virtual VA), the Veteran denied complaints of chest pain.  Pursuant to complaints of left chest wall pain in June 2017, the Veteran's private treating physician ordered chest x-rays for more detail of the Veteran's left ribs.  In a July 2017 private report, x-rays of the Veteran's chest, with two views, revealed no focal opacity, pleural effusion, or pneumothorax, no hilar or cardiomediastinal enlargement, and no acute or aggressive osseous legion identified.  The examining private physician's conclusion was a negative (chest) examination.

In this case, while the Veteran has competently complained of chest and rib pain, there is no current chest wall contusion residual "disability."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Here, the Board does not find that the August 2006 diagnosis of chest wall contusion (while the Veteran was still in the Army Reserve) is a "recent" diagnosis of disability prior to a veteran filing a claim for benefits, as the Veteran submitted the claim of service connection for a chest contusion in November 2008, over two years after the August 2006 chest wall contusion diagnosis and nearly one year after discharge from the Army Reserve in December 2007.

Although the Veteran has at least implicitly asserted that he experiences symptoms that are attributable to a diagnosis of a chest wall contusion residual disability, he is a lay person and, under the facts of this case, he does not have the requisite medical expertise to diagnose a chest wall contusion residual disability, or render an opinion as to the etiology of such symptoms claimed to be a chest wall contusion residual disability.  An opinion as to diagnosis and causation of a chest wall contusion residual disability involves making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  

Although the Veteran has reported a contemporaneous medical diagnosis by a competent source, the symptoms (chest and rib pain) have not later been supported by a diagnosis rendered by a medical professional.  See Jandreau, 492 F.3d at 1372.  Consequently, the Veteran's purported opinion relating the reported chest and rib pain to a diagnosis of a residual of a chest wall contusion are of no probative value.  In short, there is no diagnosed residual of a chest wall contusion (i.e., a current disability) that accounts for the Veteran's complaints of chest and rib pain.

In this case, the weight of the evidence is against finding a chest wall contusion residual disability at any point during the claim period, including recently prior to the filing of the claim for service connection.  For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a currently diagnosed chest wall contusion residual disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Here, because a current chest wall contusion residual disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship (nexus) between any current chest wall contusion residual disability and service.

The Board notes that it appreciated the Veteran's appearance at the June 2017 Videoconference hearing before the undersigned and the honest testimony that he provided.  It also appreciates the service the Veteran provided to this country, both on active duty and in the reserves.  The Board regrets that a more favorable decision could not be made in this case.  The Board also encourages the Veteran to resubmit a claim of service connection for residuals of a chest wall contusion should he obtain additional evidence showing a current diagnosis of a chest wall contusion residual in the future.


ORDER

Service connection for residuals of a chest wall contusion is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


